Citation Nr: 0720152	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-35 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to a disability rating in excess of 60 percent 
for a right knee disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from August 1982 to 
December 1982 and from January 1985 to July 1987.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs Regional Office (RO) in Jackson, Mississippi.  

The Veterans Law Judge who conducted the veteran's July 2005 
hearing is no longer employed by the Board, so the Board 
sought clarification whether the veteran wanted another 
hearing by a Veterans Law Judge who would decide his appeal.  
In April 2007, the Board received the veteran's response 
requesting that a videoconference before a Veterans Law Judge 
be scheduled at the regional office.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

Schedule the veteran for a BVA 
videoconference hearing at the Jackson, 
Mississippi, RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




